FRIEDMAN, J,
Defendants have filed four motions for summary judgment directed at four of the plaintiffs, Donna D. Miller, Rachel E. Miller, Jean F. Scott, and Dawn M. Stroncek, which are all based on the bar of the statute of limitations. Those plaintiffs responded that the discovery rule delayed the start date for the limitations period, and, after oral argument, the court permitted further briefing on the issue of whether plaintiffs had raised the discovery rule in their reply to defendants’ new matter. A few days later, plaintiffs’ attorney asked it, in lieu of briefing, they could present a petition to amend the complaint to expand on the factual basis for the applicability of the discovery rule. Because he had discussed this with counsel for the other side who did not object to the undersigned, rather than the calendar control judge, hearing the petition, we agreed and directed them to follow the same schedule as had been set for the briefing of the summary judgment motions.
In retrospect, we should not have agreed to this approach. An amendment to a complaint is not the way to address the statute of limitations issue, which is properly raised in new matter and countered by a reply to new *366matter. That has already been done here. The issue is whether or not the claim of the four plaintiffs named above are barred has been joined and can be dealt with. We therefore deny the petition for leave of court to file amended complaint.
In connection with the petition for leave to amend, it appears that both sides have already adequately briefed the issues related to the discovery rule and the facts each contends are material to that issue, so we will not require further briefs. However, before we issue our ruling on the four motions for summary judgment we will permit counsel to file any supplemental briefs no later than June 23, 2010. Both briefs are due at the same time and no further briefing will be permitted unless specifically requested by the court.
See order filed herewith.
ORDER
And now, June 10, 2010, it appearing that there is no need to amend the complaint, for the reasons set forth in the attached memorandum in support of order, it is ordered that the plaintiffs’ petition for leave to amend complaint is hereby denied. It is further ordered that the parties shall adhere to the limited supplemental briefing schedule set forth in the memorandum and shall promptly advise the court if they do not wish to file any supplemental brief. A ruling on the pending motions for summary judgment against Donna D. Miller, Rachel E. Miller, Jean F. Scott, and Dawn M. Stroncek will be issued once the date for filing supplemental briefs has expired.